Citation Nr: 0720773	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-08 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
bronchiecstasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to May 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied a rating in excess of 30 percent for 
bronchiecstasis.  In April 2007, the veteran testified before 
the undersigned Veterans Law Judge a travel board hearing 
held at the RO.  A transcript of the veteran's testimony has 
been associated with the claims file.


FINDING OF FACT

The veteran's current bronchiecstasis is manifested by a 
productive cough with scant sputum, without weight loss, 
anorexia, or hemoptysis.  The forced vital expiratory volume 
in one second (FEV-1) is 60 percent of predicted value and 
the ratio of FEV-1/Forced Vital Capacity (FVC) is 100 percent 
of predicted value, pre-drug.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bronchiecstasis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.383, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6600, 
6601 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2005, January 2006, 
and March 2006; a rating decision in May 2004; a statement of 
the case in February 2005; and a supplemental statement of 
the case in January 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the September 2006 
supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Bronchiecstasis is evaluated under Diagnostic Code 6601.  
Under this diagnostic code, a 10 percent rating is warranted 
if the Forced Expiratory Volume in one second (FEV-1) is 71 
to 80 percent of predicted value, the ratio FEV-1/ Forced 
Vital Capacity (FVC) is 71 to 80 percent, or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO(SB)) is 66 to 80 percent predicted.  A 30 
percent rating is warranted if FEV-1 is 56 to 70 percent of 
predicted value, or FEV-1/FVC is 56 to 70 percent, or if DLCO 
(SB) is 56 to 65 percent predicted.  A 60 percent rating is 
warranted if FEV-1 is 40 to 55 percent of predicted value, 
FEV-1/FVC is 40 to 55 percent, DLCO (SB) is 40 to 55 percent 
predicted, or if maximum oxygen consumption is 15 to 20 
ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, 
DC 6601 (2006).

DC 6601 also provides that bronchiectasis may be rated 
according to pulmonary impairment, as for chronic bronchitis, 
under DC 6600.  Under this diagnostic code, a 10 percent 
rating is warranted for symptoms of an intermittent 
productive cough with acute infection requiring a course of 
antibiotics at least twice a year.  A 30 percent rating is 
warranted for incapacitating episodes of infection of two to 
four weeks total duration per year, or; daily productive 
cough with sputum that is at times purulent or blood-tinged 
and that requires prolonged (lasting four to six weeks) 
antibiotic usage more than twice a year.  A 60 percent rating 
is warranted for incapacitating episodes of infection of four 
to six week total duration per year, or; near constant 
findings of cough with purulent sputum associated with 
anorexia, weight loss, and frank hemoptysis and requiring 
antibiotic use almost continuously.  Incapacitating episodes 
are defined as episodes requiring bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, DCs 6600, 6601 (2006).

The veteran's claim for increase was received by VA on 
January 23, 2004.  Therefore, the Board finds that only the 
current rating criteria are applicable.  While the criteria 
for the evaluation of respiratory disabilities were amended, 
the effective date of that amendment was prior to the 
veteran's date of claim.  68 Fed. Reg. 51546 (Aug. 27, 2003).  
Therefore, the Board finds that only the current criteria are 
applicable in this case.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 30 percent for 
bronchiecstasis under either diagnostic code.

A private treatment record dated August 2002 shows a 
diagnosis of bronchiolecstasis and notes that the veteran was 
taking Guaifenesin as prescribed by his VA physician.  In 
November 2002, an examination of the lungs revealed coarse 
breath sounds bilaterally without crackles or wheezing.  In 
July 2004, he presented with complaints of shortness of 
breath and wheezing.  While he reduced his amount of smoking, 
he continued to smoke a cigar once per week.  He was taking 
Combivent and was given a prescription for Advair.  In 
November 2004, he stopped using Combivent because it made him 
cough.  However, he continued to smoke a cigar once per week.  
While he still complained of shortness of breath, he was 
breathing better.  In January 2005, there was a slight 
increase in his shortness of breath.  His condition was 
assessed as chronic bronchiecstasis/acute bronchitis.

A VA medical record dated February 2002 shows that the 
veteran had mucus type production, thick at times and hard to 
break up.   In August 2002, he complained of shortness of 
breath.  An examination of the lungs was positive for 
diminished breath sounds of the bilateral bases.  There were 
no rales, ronchi, or wheezes.  He had a loose cough 
bilaterally that cleared with coughing.  A spirometry was 
performed and his best reading of FEV-1 of 63 percent showed 
moderate obstruction.

In April 2004, he underwent a VA respiratory examination.  He 
presented with a severe cough that kept him awake at night.  
He was dyspneic with mild to moderate physical activity and 
was given antibiotics as needed.  He took cough medicine and 
used two puffs of Combivent q.i.d. (four times per day).  He 
did not have a fever, chills, or weight loss.  The examiner 
noted that there were no periods of incapacitation for the 
last three years.  The cough symptoms and dyspnea had 
recently worsened and interfered with his daily activities 
and sleep.  Pulmonary testing revealed a FEV-1 of 61 percent 
predicted and a FEV-1/FVC of 104 percent predicted pre-drug.  
Post-drug readings were FEV1 of 74 percent predicted with a 
FEV-1/FVC of 109 percent predicted.  The tests showed mild 
restrictive ventilatory defect.  Examination of the chest 
revealed diminished breath sounds in the right lung base, 
rhonchi scattered in the middle and lower zones of the right 
lung without rales.  His condition was diagnosed as 
bronchiecstasis, status post resection of the part of right 
lung.

A VA medical record dated February 2004 notes a chronic cough 
and shortness of breath of bronchiecstasis.  In March 2005, 
an examination revealed bilateral vesicular breath sounds 
without crackles or ronchi.

The veteran underwent a second VA respiratory examination in 
June 2006.  He complained of a worsened cough over the past 
two years that became more severe when laying on his left 
side and produced soreness on the site of the right 
thoracotomy.  The cough was productive of scant mucopurulent 
sputum.  His appetite was good and there was no weight loss.  
The examiner found no history of hemoptysis.  He had dyspnea 
upon walking fifty yards at a normal pace or climbing one 
flight of stairs.  The examiner reported that over the last 
two years, there were no periods of incapacitation due to 
respiratory problems.  He did not use supplemental oxygen.  
He had a respiratory tract infection a year ago which was 
treated and resolved.  His condition was diagnosed as 
bronchiecstasis, status post resection of the lower lobe of 
the right lung.  Pulmonary testing revealed a FEV-1 of 60 
percent predicted and a FEV-1/FVC of 100 percent predicted 
pre-drug.  Post-drug readings were FEV-1 of 66 percent 
predicted with a FEV-1/FVC of 107 percent predicted.  
Pulmonary function tests showed moderate restrictive 
ventilatory defect with reduced FVC and reduced TLC.  
Examination of the chest revealed diminished excursions of 
the right hemithorax during respiration.  Breath sounds were 
diminished in the right lung base, rhonchi were scattered in 
the right lung, and there were no rales.  Diffusing capacity 
was normal on "DCLO" testing.  A chest x-ray showed post-
operative changes and scarring in the right lung base with 
elevation of right hemidiaphragm.

At the April 2007 hearing, the veteran testified that a few 
years ago his cough produced a little blood, but that his 
cough had not been productive for "a long time."  He also 
testified that he has not undergone any surgeries or 
procedures involving his lungs since the 1960's.

The Board finds that a rating in excess of 30 percent for 
bronchiecstasis is not warranted under Diagnostic Codes 6600 
or 6601.  38 C.F.R. § 4.97 (2006).  The most recent pulmonary 
function tests performed in June 2006 show a FEV-1 of 60 
percent predicted and a FEV-1/FVC of 100 percent predicted 
pre-drug.  The competent medical evidence does not show that 
FEV-1 is 40 to 55 percent of predicted value, FEV-1/FVC is 40 
to 55 percent, DLCO (SB) is 40 to 55 percent predicted, or 
maximum oxygen consumption is 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  The veteran's diffusing capacity 
was shown to be normal on the most recent examination.  In 
addition, the competent medical evidence does not show 
evidence of incapacitating episodes due to respiratory 
problems during the last two years.  The June 2006 VA 
respiratory examination was negative for weight loss and 
anorexia.  While there is a remote history of hemoptysis, no 
hemoptysis is currently shown.  Furthermore, the veteran 
recently testified that his cough is not productive.  
Accordingly, an evaluation in excess of 30 percent is not 
warranted.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate.  
Specifically, the competent medical evidence fails to show, 
and the veteran has not asserted, that he has required 
frequent periods of hospitalization for bronchiecstasis nor 
has he alleged marked interference with employment due solely 
to that condition.  According to the June 2006 VA respiratory 
examination report, the veteran has been retired for more 
than twenty-three years.  For these reasons, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating for this disability is not warranted.

The Board recognizes the veteran's own contention as to the 
severity of the bronchiecstasis.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, the veteran's own 
assertions do not constitute competent medical evidence in 
support of an increased rating for bronchiecstasis.

Accordingly, the Board finds that the criteria for an 
evaluation in excess of 30 percent for bronchiecstasis have 
not been met.  The preponderance of the evidence is against 
the claim and the claim must be denied.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.383, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6600, 
6601 (2006).


ORDER

A rating in excess of 30 percent for bronchiecstasis is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


